Citation Nr: 1032021	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 2007 
for service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 70 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from 
rating decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).   By a May 2008 rating 
decisions entitlement to service connection for bilateral hearing 
loss was granted and assigned a 10 percent evaluation effective 
from May 18, 2007, the date of receipt of the claim.  The Veteran 
disagreed with the initial rating assigned as well as the 
effective date, and this appeal ensued.

This claim was remanded by the Board in October 2009 for 
additional development.  In an April 2010 rating action, the RO 
increased the evaluation for bilateral hearing loss from 10 
percent to 70 percent, effective from May 18, 2007.  

A claimant is presumed to be seeking the highest rating available 
under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the bilateral 
hearing loss remains in appellate status.

A claim placed in appellate status by disagreement with the 
original or initial rating award, as is the case here, remains an 
"original claim" and is not a new claim for increase.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the evidence of record 
during the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  The Board has determined that the issues 
are more accurately characterized as stated on the cover page of 
this decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for a 
bilateral hearing loss was received by VA on May 18, 2007.

2. The preponderance of competent and credible evidence shows 
that no formal claim, informal claim, or written intent to file a 
claim of entitlement to service connection for a bilateral 
hearing loss was presented to VA between September 27, 1945 and 
May 18, 2007.

3.  In February 2008, audiometric testing revealed a puretone 
average of 34 decibels with a speech recognition score of 70 
percent in the right ear (level IV); and a puretone average of 36 
decibels with a speech recognition score of 70 percent in the 
left ear (level IV).

4.  In February 2010, audiometric testing revealed a puretone 
average of 46 with a speech recognition score of 40 percent in 
the right ear (level VIII), and a puretone average of 53 with a 
speech recognition score of 20 percent in the left ear (XI)


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 18, 2007 for 
award of service connection for a bilateral hearing loss have not 
been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.155, 3.400 (2009).

2.  The criteria for a rating in excess of 70 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duty to notify by means of letter 
dated in July 2007 from the RO to the Veteran, which was issued 
prior to the RO decision in May 2008.   An additional letter was 
issued in December 2008, informing the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board finds that 
the content of those letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  In addition, the December 
2008 SOC, and the April 2010 SSOC provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.

It also appears that all obtainable evidence identified by the 
Veteran relative to his hearing loss claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, that would need to be obtained for a proper 
disposition of the issue decided herein.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

The Board is unaware of any outstanding evidence or information 
that has not already been requested. Therefore, the Board is 
satisfied that VA has complied with the duty-to- assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record. The Veteran has been afforded examinations on the issue 
decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examinations in February 
2008 and February 2010.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, and 
provided findings necessary to apply the rating criteria. 
Therefore, these examinations are adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

As service connection for a bilateral hearing loss has been 
granted, and an initial rating and an effective date have been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have 
been met regarding the earlier effective date claim.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication. 38 C.F.R. § 
3.159(c).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims files shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.   Earlier effective dates

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award of 
compensation based on an original claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefor.  See 38 U.S.C.A. § 
5110(a).  The implementing VA regulation provides that the 
effective date of an award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. See 38 C.F.R. § 3.400(a).

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

VA granted service connection effective May 18, 2007, on the 
basis that the Veteran's initial claim of entitlement to service 
connection was received by VA on that date.  The appellant was 
discharged from active duty in September 1945.  He does not claim 
that he filed a claim of entitlement to service connection for a 
hearing disorder prior to May 2007.  Instead, he argues that he 
initially, "sought help since the mid 1990's and have suffered 
audi-Tory difficulties for Sixty years."

A review of the claims file reveals no formal claim, informal 
claim, or written intent to file a claim of service connection 
for bilateral hearing loss was presented between September 1945 
and May 18, 2007.  Indeed, in his May 18, 2007 claim, the 
appellant only indicated that he filed a previous claim for 
educational benefits in the past.  

For the reasons described above, an effective date earlier than 
May 18, 2007, for the award of service connection for bilateral 
hearing loss cannot be granted.

The claim is denied.

II.  Increased ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

A disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 
49, 55 (1990).

The present appeal involves the Veteran's claim that the severity 
of his hearing loss warrants a higher initial disability rating.  
The Veteran's hearing loss has been rated under the provisions of 
Diagnostic Code 6100.  In evaluating hearing impairment, 
disability ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are conducted. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
in both ears. 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, Table VI or Table VIA is to be used, whichever results in 
the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral. 38 C.F.R. § 
4.86(b).  

The Veteran's claim for service connection for hearing loss (VA 
Form 21-526) was received in May 2007.  The Veteran lives in 
Mexico, and he was afforded a fee based examination in February 
2008, arranged through the US Embassy.  The examiner noted the 
Veteran was 82 years old.  He had otosclerosis (abnormal bone 
growth in the ears which could affect hearing) and superficial to 
medium mixed type hypoacusia (loss of sensitivity) in both ears.  
Audiometric testing was not performed in accordance with Maryland 
CNC standards.  It essentially revealed pure tone thresholds, in 
decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
35
30
30
40
LEFT
45
40
30
40
35

Average pure tone thresholds, in decibels (dB), were 34 dB for 
the right ear and 36 dB for the left ear.  Speech audiometry 
revealed speech recognition ability was 70 percent in the right 
ear and 70 percent in the left ear.  The examiner did not offer 
any opinion as to the cause of the Veteran's hearing loss.

In February 2010, the Veteran's was afforded a fee based 
examination arranged through the US Embassy.  The examiner noted 
the Veteran was 84 years old.  He had bilateral hypoacusia with 
several years of slow progress and problems comprehending words.  
After examination the Veteran was determined to be senile with a 
moderated neurosensorial bilateral hypoacusia with a possible 
bilateral prebycusis which could be treated with hearing aids, 
depending on the acceptance from the patient as well as his 
interest on understanding the words he listened to.  He opined 
that, "Although it is possible that external factors had 
contributed to the additive loss, the studies indicate that the 
main reasons for the additive loss are age degenerative 
changes."  Audiometric testing essentially revealed pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
40
40
45
60
LEFT
45
45
50
55
60

Average pure tone thresholds, in decibels (dB), were 46 dB for 
the right ear and 53 dB for the left ear.  Speech audiometry 
revealed speech recognition ability was 40 percent in the right 
ear and 20 percent in the left ear.  

Analysis

The Veteran has claimed a higher evaluation for his bilateral 
hearing loss.  However, the evidence of record has failed to show 
an increase in the Veteran's hearing loss, such as would warrant 
a disability rating in excess of the 70 percent assigned.

The Board has reviewed the audiometry results from the February 
2008 and 2010 examinations.  After a review of the evidence, the 
Board finds that the criteria for a rating in excess of 70 
percent is not met at any time during the period from May 18, 
2007 to the present time.  

Significantly, the February 2008 fee based audiological 
evaluation revealed a 
right ear puretone decibel average of 34 dB with speech 
recognition of 70 percent; he had a left ear average puretone 
decibel loss of 36 dB with speech recognition of 70 percent.  
These findings correspond to a numeric designation of Level IV 
hearing bilaterally.  38 C.F.R. § 4.87, Table VI.  These combined 
numeric designations result in a rating of 10 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  This was the 
basis of the initial rating assigned by the RO.  

Subsequently the claim was remanded by the Board in October 2009.  
In that action the Board noted that the February 2008 examination 
was ambiguous and it was not apparent that the examiner used the 
Maryland CNC test in accordance with VA regulations.  As such a 
new examination was ordered to evaluate the Veteran's hearing 
loss disorder.

The results from the February 2010 fee based audiological 
evaluation revealed a 
right ear puretone decibel average of 46 dB with speech 
recognition of 40 percent; and a left ear average puretone 
decibel loss of 53 dB with speech recognition of 20 percent.  
These findings correspond to numeric designations of Level VIII 
in the right ear, and Level XI in the left ear.  38 C.F.R. § 
4.87, Table VI.  These combined numeric designations result in a 
rating of 70 percent under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Table VII.  This was the basis of the increased rating 
assigned by the RO.  

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of his hearing loss.  However, as was 
explained above, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the rating 
schedule to the numeric designation assigned after audiometry 
results are obtained.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the Veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final matter, the Board has considered whether the Veteran's 
bilateral hearing loss disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b) (1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board has 
specifically considered his report of progressive difficulty 
hearing over a long period of time.  However, nothing in this 
record established frequent periods of hospitalization and 
nothing establishes marked interference with employment.  Rather, 
his manifestations fit within the schedular rating criteria.  In 
this case, there are no exceptional or unusual factors with 
regard to the Veteran's bilateral hearing loss-he has loss of 
acuity as contemplated by the schedule.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.") Here, the rating criteria contemplate the 
Veteran's disability and symptomatology, and provide for higher 
evaluations for greater loss of acuity.  Thus, his disability 
picture is taken into account by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

Based on the foregoing, the claims for an effective date earlier 
than May 18, 2007 for service connection for bilateral hearing 
loss; and entitlement to an initial evaluation in excess of 70 
percent for bilateral hearing loss must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to an effective date earlier than May 18, 2007, for 
the award of service connection for bilateral hearing loss is 
denied.

An initial rating in excess of 70 percent for bilateral hearing 
loss from May 18, 2007 is denied.


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


